Citation Nr: 0711926	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-25 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE


Entitlement to a rating in excess of 50 percent for Post-
Traumatic Stress Disorder (PTSD) with major depressive 
disorder. 



ATTORNEY FOR THE BOARD


M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from May 
1965 to July 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for PTSD, rated 50 percent, effective 
January 30, 2004, the date of receipt of the veteran's claim.  


FINDINGS OF FACT

Throughout the appellate period, the veteran's PTSD has been 
manifested by impairment no greater than occupational and 
social impairment with reduced reliability and productivity; 
occupational and social impairment with deficiencies in most 
areas due to symptoms such as suicidal ideation, obsessional 
rituals, speech disturbances, or other symptoms of like 
gravity is not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

As noted, the instant appeal is from the initial rating 
assigned with a grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The July 2005 statement of the case (SOC) provided 
the veteran notice on the downstream issue of an increased 
initial rating.  The veteran has had full opportunity to 
participate in VA's adjudicatory and appeal process, and is 
exercising his right to appeal the determinations made.  He 
is not prejudiced by any notice deficiency that may have 
occurred earlier, nor is it otherwise alleged. 

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded a VA evaluation.  VA's duty to assist the 
veteran in the development of facts pertinent to his claim is 
met.  

II.  Factual Background

The veteran served as an infantryman in Vietnam from May 3, 
1967 to April 27, 1968.  His service personnel and medical 
records do not show any medals, awards, or injuries connoting 
combat, and no specific stressor event has been verified.  In 
awarding service connection for PTSD, the RO conceded combat 
based on the veteran's allegations, and that he was awarded 4 
counter offensive badges.  
VA treatment records from January 2004 to January 2005 show 
ongoing treatment and evaluation for PTSD and major 
depression.

On January 2004 Agent Orange examination it was noted that 
the veteran owned and operated a lawn service company.  

In a February 2004 VA psychiatry intake note, it was noted 
that the veteran reported participating in much combat.  He 
reported returning to a firebase and finding "all the new 
soldiers killed".  He indicated that he took life in the 
course of combat.  He described a longstanding history of 
terrorizing nightmares averaging about 2-3 times per week; 
intrusive thoughts on a daily basis; vivid flashbacks of 
Vietnam; hyperstartle response; hypervigilance; emotional 
numbing; social isolation; and depression.  Mental status 
examination revealed that he was dressed appropriately; was 
cooperative; communicated thoughts logically and coherently 
without pressuring of speech or gaps in responses; denied 
audio and visual hallucinations, delusions and paranoid 
thinking (other than vivid flashbacks with disassociations); 
was tearful at times; and denied current suicidal or 
homicidal ideation.  PTSD and major depression were 
diagnosed.

In May 2004 the veteran reported he had run out of his 
medication and had had a panic attack in a large congested 
store.  In August 2004 he reported his relationships at home 
were stronger than ever.  He was thinking about visiting 
Vietnam.  

On September 2004 VA examination, the veteran described such 
experiences as seeing hundreds of dead bodies lying on the 
tarmac when he arrived; being sent as replacement to a unit 
that had 100 soldiers killed at one time; witnessing 17 
soldiers killed by friendly fire; and being involved in harsh 
firefights.  It was noted that he had owned and operated his 
own lawn service business for 7 years.  It was noted that he 
kept emotionally distant from his family and had one close 
friend.  Mental status evaluation revealed that the veteran's 
grooming and hygiene were good.  He was cooperative and 
exhibited a normal level of psychomotor activity.  His mood 
was anxious, fearful, irritable, and appeared to be prone to 
anger episodes.  He reported poor sleep, anhedonia, a 
tendency to be distracted, and poor sexual appetite.  He had 
a restricted affect.  His speech was of normal rate and 
rhythm.  He gave goal-directed responses.  He indicated 
having suicidal ideation, but denied intent.  He reported 
feeling hopeless at times.  He denied delusions or 
hallucinations with the exception of having some flashbacks 
of Vietnam and dangerous situations in which he has little or 
no control.  He reported having some illusions of seeing 
monsters and spirits.  He was oriented in all spheres.  He 
demonstrated the ability to concentrate.  He was able to 
think abstractly.  He reported that he had a good memory.  
His judgment was good and he had fair insight into his 
problems.  The examiner noted that the veteran demonstrated 
classic DSM-IV PTSD symptoms that have interfered with his 
functioning for many years.  The diagnostic impressions were 
PTSD, chronic and major depressive disorder, recurrent.

A November 2004 VA psychiatry progress note shows the 
veteran's dreams continue to be bizarre but not distressing.  
He also reported that he is able to joke about things now 
that in the past would have made him angry.  He expressed 
that he was pleased he was able to handle things differently.

A January 2005 VA psychiatry note shows the veteran reported 
he had a rewarding time with family and friends over the 
holidays and that his family adopted a young family to give 
gifts to.

Reports of treatment for various clinical disabilities 
including cardiac complaints and possible apnea include a 
March 2005 notation that the veteran was managing a lawn 
maintenance service.  The reports note that he was 
appropriately dressed and well-groomed.  An April 2005 mental 
clinic note reveals that the veteran reported he had an anger 
outburst with his family.  It was noted that it had been some 
time since he previously had such an outburst, and that he 
planned to apologize.  

In his August 2005 VA Form 9, the veteran stated that he was 
becoming more of a recluse.  He related that it was difficult 
for him to socialize with family and friends.  He indicated 
that he did not like to be around people.  He reported that 
with the heat he found it hard for him to work and cope with 
his customers.  He stated that he was experiencing frequent 
panic attacks and nightmares.  He stated that he has tried 
working for others but he did not like to be supervised.  He 
indicated that he would rather work alone.

III.  Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

PTSD is rated under the general formula for rating mental 
disorders, which provides a 100 percent rating where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9205.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

As the claim for increase is an appeal from the initial 
rating assigned with the grant of service connection, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As was noted, this appeal is from the initial rating assigned 
with the grant of service connection for PTSD.  The RO has 
not assigned "staged ratings," but has assigned a 50 
percent rating for the entire appeal period.  The record does 
not reflect that symptoms of the veteran's PTSD varied 
significantly during the appeal period.  Consequently, 
"staged ratings" are not indicated.

On close review of the record, the Board finds no indication 
that symptoms of the veteran's PTSD are of (or approximate) 
such nature and gravity as to warrant a 70 percent rating.  
While the veteran indicated on one occasion (on September 
2004 VA examination) that he had had suicidal ideation, he 
specifically denied intent (and such ideation was not 
otherwise noted).  He has not exhibited obsessional rituals.  
His speech has been logical.  While there is a report of an 
isolated panic attack (when the veteran did not have 
prescribed medication) episodes of near-continuous panic or 
depression affecting ability to function independently are 
not shown.  The veteran is independent as to daily living 
concerns; owns and operates his own business, and has done so 
for approximately 10 years now; and has hobbies (fishing and 
woodwork) he enjoys.  He does not exhibit impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene (he is described as appropriately 
dressed and well groomed).  He appears to adapt to stressful 
circumstances (he walks away from customers when they 
irritate or criticize him and, as noted, is self-employed).  
While he apparently does not participate in any extensive 
social activities, he maintains friendship with a close 
friend.  And when he has an occasional (and apparently rare) 
anger outburst at his family, he has the insight to 
apologize.  No other symptoms of a nature and gravity 
commensurate with the criteria for a 70 percent rating for 
PTSD are shown.

In short, the disability picture presented is not one 
consistent with the degree of severity warranting the next 
higher, 70 percent, rating for PTSD (and does not approximate 
those criteria).  Rather than showing that the veteran has 
deficiencies in most areas due to PTSD/major depression 
symptoms, it shows that the veteran has adapted to his 
psychiatric problems and functions quite well.
The preponderance of the evidence is against the claim, and 
it must be denied.


ORDER

A rating in excess of 50 percent for PTSD with major 
depression disorder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


